

115 HR 5558 IH: Alternatives to Opioids Prescribing Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5558IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Buchanan (for himself and Mr. Hastings) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to carry out under the Medicare program an
			 alternatives to opioids in emergency departments demonstration project.
	
 1.Short titleThis Act may be cited as the Alternatives to Opioids Prescribing Act. 2.Alternatives to opioids in emergency departments Medicare demonstration project (a)EstablishmentBeginning not later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services (in this Act referred to as the Secretary) shall carry out a 5-year demonstration project under which payment shall be made under the hospital outpatient prospective payment system under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) to participating hospitals for items and services furnished as alternatives to opioid medications to individuals enrolled under such part to treat conditions designated under subsection (c)(1) for purposes of evaluating the benefits of using, instead of opioid medications, such alternatives to treat in emergency departments such symptoms and conditions.
			(b)Emergency departments
 (1)SelectionThe Secretary shall select from hospitals with emergency departments voluntarily submitting applications under paragraph (4), not fewer than 30 hospitals with emergency departments, and not more than 50 hospitals with emergency departments, for participation in the demonstration project.
 (2)DiversityIn selecting hospitals with emergency departments, the Secretary shall ensure such hospitals and emergency departments are diverse in geography and size.
 (3)Voluntary participationParticipation in the demonstration project under this section shall be on a voluntary basis. (4)Applications (A)In generalTo participate in the demonstration project, a hospital with an emergency department shall submit to the Secretary an application at such time, in such manner, and containing such information (in addition to the written commitment described in subparagraph (B)) as specified by the Secretary. The Secretary shall take such measures as is necessary to make available such application form to potential participants no later than 180 days after the date of the enactment of this Act.
 (B)Information requiredEach application submitted by a hospital under subparagraph (A) shall include a binding written commitment to participate in the demonstration project for the duration of the project signed by the Chief Executive Officer of the hospital, the physician medical director of the emergency department of the hospital, the nursing director of the emergency department of the hospital, and the pharmacy director of the emergency department of the hospital.
 (c)Elements of demonstration projectUnder the demonstration project, the following shall apply: (1)The Secretary shall designate no fewer than five conditions or sets of symptoms that will be monitored during the demonstration project.
 (2)The performance during each year of the demonstration project, with respect to such conditions designated under paragraph (1), of all emergency departments of hospitals participating in the demonstration project will be measured against the performance of such emergency departments during a base year, which shall represent the most recent set of full year data available before the first date of the demonstration project.
 (3)The Secretary shall provide hospitals participating in the demonstration project with a description of clearly defined treatments that are considered alternatives to opioids to be applied for purposes of subsection (a).
 (d)Incentive paymentUnder the demonstration project, the Secretary shall create a payment structure under which hospitals participating in the demonstration project that increase the use of alternatives to opioids and decrease the use of opioids may receive a shared savings bonus in addition to what would otherwise be made for items and services furnished under subsection (a). The amount of such shared savings shall be based on the difference between readmission rates for individuals treated with an alternative to opioids at the emergency department of the participating hospital and the average rate of readmissions for individuals treated with opioids and discharged from a representative group of emergency departments of hospitals not participating in the demonstration project in the same region as the participating hospital over a period of five years.
 (e)ClarificationNothing under this section shall prevent a health care provider from prescribing an opioid if an opioid is a medically necessary treatment.
			(f)Reports to Congress
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report that includes—
 (A)the application form described in subsection (b)(4)(A) that is to be made available to potential participants; and
 (B)a progress report with respect to designating the conditions under subsection (c)(1) and establishing the description of clearly defined treatments described in subsection (c)(3).
 (2)Periodic demonstration reportsBeginning after the first year of the demonstration project and annually thereafter for each year of the demonstration project and not later than one year after the completion of the demonstration, the Secretary shall submit to Congress a report that includes the following data for each hospital participating under the demonstration project:
 (A)With respect to each condition or set of symptom designated under subsection (c)(1), the number of individuals treated.
 (B)With respect to each such condition, the number of individuals treated only with an alternative to opioids.
 (C)With respect to each such condition, the number of individuals treated first with an alternative to opioids, followed by an opioid in the same visit.
 (D)With respect to each such condition, the number of individuals treated only with an opioid. (E)With respect to each individual described in subparagraph (A) treated for such a condition or set of symptoms, whether or not the individual involved returned to the emergency department of the hospital or an emergency department of a different hospital for the same condition or symptoms.
 (F)The difference in cost between treating an individual with an alternative to opioid versus an opioid.
 (G)Any additional information the Secretary determines necessary. 